Title: [Fryday September 20th. 1776.]
From: Adams, John
To: 


      Fryday September 20th. 1776.
      
      Congress resumed the Consideration of the Articles of War, which being debated in Paragraphs, were agreed to as follows.
      Resolved that from and after the publication of the following Articles, in the respective Armies of the United States, the Rules and Articles, by which the said Armies have heretofore been governed, shall be, and they are hereby repealed. The Articles are inserted in the Journal of this day, and need not be transcribed, they are the System which I persuaded Jefferson to agree with me in reporting to Congress. They fill about sixteen Pages of the Journal.—In Congress Jefferson never spoke, and all the labour of the debate on these Articles, Paragraph by Paragraph, was thrown upon me, and such was the Opposition, and so indigested were the notions of Liberty prevalent among the Majority of the Members most zealously attached to the public Cause, that to this day I scarcely know how it was possible, that these Articles could be carried. They were Adopted however, and have governed our Armies, with little variation to this day, the 7th. of June 1805.
      Ordered that the foregoing Articles of War be immediately published.
      Ordered that the Resolutions for raising the new Army be published, and copies thereof sent to the Commanding Officers in the several departments, and to the Assemblies and Conventions of the several States.
      These were for raising Eighty Eight Battalions, with a Bounty for inlisting the Men during the War, granting Lands &c. which may be seen page 357 and 358 of the Journal of 1776.
      Here again the Honesty of Hamilton appears. The Articles of War and the Institution of the Army during the War, were all my Work, and yet he represents me as an Ennemy to a regular Army. Although I have long since forgiven this Arch Ennemy, yet Vice, Folly and Villany are not to be forgotten, because the guilty Wretch repented, in his dying Moments. Although David repented, We are no where commanded to forget the Affair of Uriah: though the Magdalene reformed, We are not obliged to forget her former Vocation: though the Thief on the cross was converted, his Felony is still upon Record. The Prodigal Son repented and was forgiven, yet his Harlots and riotous living, and even the Swine and the husks that brought him to consideration, cannot be forgotten. Nor am I obliged by any Principles of Morality or Religion to suffer my Character to lie under infamous Calumnies, because the Author of them, with a Pistol Bullet through his Spinal Marrow, died a Penitent. Charity requires that We should hope and believe that his humiliation was sincere, and I (sincerely) hope he was forgiven: but I will not conceal his former Character at the Expence of so much Injustice to my own, as this Scottish Creolion Bolingbroke in the days of his disappointed Ambition and unbridled Malice and revenge, was pleased falsely to attempt against it. Born on a Speck more obscure than Corsica, from an Original not only contemptible but infamous, with infinitely less courage and Capacity than Bonaparte, he would in my Opinion, if I had not controuled the fury of his Vanity, instead of relieving this Country from Confusion as Bonaparte did France, he would have involved it in all the Bloodshed and distractions of foreign and civil War at once.
     